Citation Nr: 1509644	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1998 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the course of the Veteran's appeal, jurisdiction was transferred to the Baltimore, Maryland RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2009 VA Form 9, the Veteran requested a Board Travel Board hearing at the RO.  Subsequently in a November 2011 statement, the Veteran asked to postpone his Travel Board hearing and instead, appear for a Videoconference hearing.  The Veteran was sent a letter in September 2014 informing him of his November 2014 hearing.  That letter was returned by the United States Postal Service and marked as undeliverable.  In October 2014, the Veteran called the RO to update his address.  He also requested that his Videoconference hearing be scheduled at the Baltimore RO as he was now a resident of Maryland.  The Veteran was told that his file would be transferred to the Baltimore RO and he would be scheduled for another Videoconference hearing.  To date, this action has not been completed.




Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Videoconference hearing before a Member of the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




